Citation Nr: 1025484	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  10-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Reconsideration of the previously denied claim for acquired 
immune deficiency syndrome (AIDS)/human immunodeficiency virus 
(HIV).

2.  Entitlement to service connection for renal failure, 
including as secondary to AIDS/HIV.

3.  Entitlement to service connection for congestive heart 
failure with valve disease, including as secondary to AIDS/HIV.

4.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, including as secondary to 
AIDS/HIV.

5.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, including as secondary to the AIDS/HIV.

(The issue of basic eligibility to any VA educational benefits is 
the subject of another decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw


INTRODUCTION

The veteran served on active duty from October 1980 through 
October 1986 and was discharged under honorable conditions.  He 
served on active duty from October 1986 through November 1989 and 
was discharged under conditions other than honorable.  The 
character of discharge for his second period of active service is 
a bar to Department of Veterans Affairs (VA) benefits under the 
provisions of 38 C.F.R. § 3.12(d)(4) (2009).  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2008 by the VA Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran indicated in his January 2010 substantive appeal that 
he wished to testify before a member of the Board by video 
teleconference.  In June 2010, his representative withdrew this 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The claim for service connection for AIDS/HIV was denied in a 
September 2004 rating decision.  At any time after VA issues a 
decision on a claim, if VA receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  38 C.F.R. 
§ 3.156(c) (2009).

In January 2010, the Veteran submitted additional service 
treatment records dated in November 1989 that does not appear to 
be of record at the time of the September 2004 rating decision.    
In particular, the September 2004 rating decision indicates that 
service treatment records dated from August 1980 to June 1989, 
were reviewed and considered in determining the Veteran's claim 
for service connection for AIDS/HIV.  Following the issuance of 
the September 2004 rating decision, service treatment entries 
dated in November 1989 were submitted showing that the Veteran 
complained of a fever and aches.  He was observed to appear 
tired, listless and with general malaise.  He had decreased 
breath sounds the left and right lower lobes of his lungs and had 
a cough productive with green sputum.  The assessment was rule 
out flu with bronchitis, and he was placed on antibiotics. 

These additional service records are relevant to the Veteran's 
claim, as they document flu-like symptoms for which antibiotics 
were prescribed during a period of service.  Moreover, these 
records were in existence at the time of the September 2004 
rating decision but do not appear to have been present in the 
claims file with VA decided the claim.  Therefore, VA must 
reconsider the September 2004 decision.  See 38 C.F.R. 
§ 3.156(c). 

Given the foregoing symptoms of malaise, fever, and aches, in 
service and the Veteran's currently diagnosed AIDS/HIV condition, 
the Board finds that VA examination is necessary to determine 
whether the Veteran's AIDS/HIV may have had its onset during the 
Veteran's active service.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In addition, review of the record shows that the Veteran was in 
prison at the Oklahoma State Penitentiary and at the Lexington 
Correctional Center.  He was released on parole in November 2007.  
Treatment records are present in the file for treatment received 
from the Oklahoma State Penitentiary, but they were submitted by 
the Veteran and cover a time period only from 1993 to 1996.  
There is no treatment records present in the claim file from the 
Lexington Correctional Center.  The Board finds it is necessary 
to obtain these records.  38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all VA and non-VA treatment he has 
obtained since his discharge from active 
service in 1989, including to specifically 
identify any and all correctional 
facilities in which he was incarcerated and 
when he was there incarcerated.  The RO/AMC 
should obtain release of private medical 
records were appropriate.

2.  The RO/AMC should ensure that all 
records of which RO has notice have been 
obtained.  Specifically, all treatment 
records from the VA Medical Center (VAMC) 
in Oklahoma City, Oklahoma and any other 
VAMC the Veteran may identify from 1989 to 
the present; from the Department of 
Correction in Oklahoma City, Oklahoma; 
Department of Correction, Oklahoma State 
Penitentiary in McAlester, Oklahoma, and 
the Lexington Correctional Center that are 
not already of record should be obtained.

3.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examination to 
determine the nature, extent, and etiology 
of his AIDS/HIV and of any renal, 
condition, heart condition to include 
congestive heart failure with valve disease 
and peripheral neuropathy of the upper and 
lower extremities.  All indicated tests and 
studies must be performed.  The claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and post 
service medical records, as well as the 
Veteran's statements, the examiner must 
offer the following opinions:

a)  is it at least as likely as not 
(i.e. 50 percent or greater 
probability) that the Veteran's 
AIDS/HIV had its onset during the 
Veteran's active service or, in the 
alternative, is etiologically related 
to the Veteran's military service or 
any incident therein;  

b)  if it is determined that there is 
a 50 percent or greater probability 
that AIDS/HIV had its onset or is 
otherwise causally related to the 
Veteran's active service, is it at 
least as likely as not that the 
Veteran's renal condition, heart 
condition to include congestive heart 
failure with valve disease and 
peripheral neuropathy of the upper and 
lower extremities is etiologically 
related to, or aggravated by, the 
Veteran's AIDS/HIV, or,

c)  in the alternative, is it at least 
as likely as not that the renal 
condition, heart condition to include 
congestive heart failure with valve 
disease and peripheral neuropathy of 
the upper and lower extremities is 
etiologically related to the Veteran's 
military service or any incident 
therein.

A complete rationale must be provided for 
all opinion expressed.  

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim to for service connection for 
AIDS/HIV, and for service connection for 
renal failure, congestive heart failure 
with valve disease, peripheral neuropathy 
of the bilateral upper extremities, and 
peripheral neuropathy of the lower 
extremities, including as secondary to the 
AIDS/HIV, with application of all 
appropriate laws and regulations, including 
consideration of lay statements, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Thereafter, 
the appeal must be returned to the Board 
for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


